
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.42


August 20, 2003


Ms. Paula Kruger
[Withheld]

Dear Paula:

We are pleased to extend an offer of employment to you on behalf of Qwest
Corporation. At Qwest our foundation is the Spirit of Service and our priority
is to serve our customers every day. We offer exciting opportunities to work in
a fast-paced, technology driven environment. For this you would be well rewarded
through highly competitive compensation and benefits programs. You would be an
asset to our enthusiastic, energetic and dedicated team and encourage you to
seriously consider the attractive offer outlined below.

This letter is intended to set forth the terms and conditions of an employment
offer for you to work for Qwest Services Corporation in the position of
Executive Vice President, Consumer Markets reporting directly to Dick Notebaert,
Chairman and CEO.

1.Base Salary: $400,000 per annum

2.Annual Bonus Plan: You will be eligible to participate in the annual bonus
plan for 2003. Your target bonus will be 100% of your annual base pay.

3.Equity Incentive Plan: You are entitled to participate in Qwest's Equity
Incentive Plan. You will receive a non-qualified stock option grant of 350,000
shares of Qwest common stock pursuant to the Equity Incentive Plan ("EIP"), as
amended. The purchase price of each share covered by this grant will be the
later of either 1) the closing market price on your date of hire, or 2) the date
of grant approval by the EIP Committee or its delegates, which generally occurs
weekly. The options will vest and become exercisable in installments of
twenty-five percent (25%) per year for four years beginning one year from the
date of the grant, for as long as you remain in continuous employment with
Qwest.

4.Executive Perquisite: You will receive an executive perquisite benefit of
$35,000 (prorated to reflect the month of your hire and grossed up for income
tax). Your perquisite check will be payable to you one week after your first
paycheck.

5.Executive Benefits: As an Executive Vice President, you will be eligible for
the following:

a)35 days of time off with pay per year

b)Supplemental Executive Retirement Plan—This plan makes up the difference
between what would be paid under the Qwest Pension Plan, without IRS limits on
compensation, and what is actually paid under that plan.

c)Supplemental Executive Disability Coverage—You are eligible to receive up to
26 weeks of short term disability benefits. This benefit pays 70% of your base
pay plus target bonus with no maximum monthly benefit. In addition, if your
employment ends as a result of a disability, you are eligible to receive a
long-term disability benefit of 60% of base pay plus target bonus with no
maximum monthly benefit.

6.Relocation: The Company will relocate you and your family under the Tier I
relocation policy for executives. We will authorize Ms. Connie Blair, in our
relocation department, to contact you to initiate this process upon your
acceptance of this assignment offer.



Please pay special attention to the following items, as this offer of employment
is conditional upon your completion of each:

7.Severance Agreement: You will be required to sign and return the attached
Severance Agreement.

8.Drug Test: You must successfully complete a drug test within two
(2) business days of your receipt of this offer. Please contact 1-866-682-4166
(toll free number) to schedule your drug test nearest your home or work
location. You will not be contacted as to the results of your test unless there
is an issue.

9.Background Check: You are required to complete and return the enclosed
Information and Authorization form, Fair Credit Reporting Act Disclosure and
Authorization form and the Qwest Application for Employment with of your
acceptance of this offer. You will not be contacted as to the results of the
background checks that these forms authorize unless there is a discrepancy.

We anticipate your start date to be September 8, 2003.

If you have questions about this information, please feel free to call me at
[Withheld].

If the above terms and conditions are acceptable to you, please sign below and
return a copy along with the signed Severance Agreement to me in the enclosed
envelope by Friday, August 22, 2003.

Sincerely,

Barry K. Allen
Executive Vice President, Chief Human Resources Officer

I accept the above offer:


/s/  PAULA KRUGER      

--------------------------------------------------------------------------------

Paula Kruger
 
[Withheld]

--------------------------------------------------------------------------------

Date of Birth
[Withheld]
 
 
 
 
Social Security Number
 
 
 
 
Distribution to be made upon acceptance of job offer:

--------------------------------------------------------------------------------

cc:    C. Blair/ Relocation
 
 
 
 





QuickLinks


Exhibit 10.42

